Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 3-6 and 15-16 in the reply filed on 10/25/21 is acknowledged.
  Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4,15,17,19-20 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Dai (CN 105607229, as evidenced by the translation). 

    PNG
    media_image1.png
    676
    764
    media_image1.png
    Greyscale

Regarding claim 1, Dai teaches a camera optical lens (Figs. 41-45, Tables 25-27, +++-+-), comprising, from an object side to an image side: 
a first lens;
a second lens having a positive refractive power;
a third lens having a positive refractive power;
a fourth lens;
a fifth lens; and
a sixth lens,
wherein the camera optical lens satisfies following conditions: 
1.40≤f1/f3≤5.00 (5.67/3.93=1.44); and 
2.50≤R5/R6≤6.00 (9.0655/1.7749), 
where
f1 denotes a focal length of the first lens;
f3 denotes a focal length of the third lens;
R5 denotes a curvature radius of an object side surface of the third lens; and
R6 denotes a curvature radius of an image side surface of the third lens.

Regarding claim 2. Dai further teaches (see claim 1 rejection above) the camera optical lens as described in claim 1, further satisfying following conditions: 
1.43≤f1/f3≤4.95; and
2.53≤R5/R6≤5.94.

Regarding claim 3, Dai further teaches the camera optical lens as described in claim 1, wherein the first lens has a positive refractive power, and comprises an object side surface being convex in a paraxial region and an image side surface being concave in the paraxial region, and 
the camera optical lens further satisfies following conditions: 
0.54≤f1/f≤4.55 (5.67/3.76); 
−17.96≤(R1+R2)/(R1−R2)≤−1.29 (-5.24/1.79); and 
0.05≤d1/TTL≤0.16 (0.479/4.65), 
where
f denotes a focal length of the camera optical lens;
R1 denotes a curvature radius of the object side surface of the first lens;
R2 denotes a curvature radius of the image side surface of the first lens;
TTL denotes a total optical length from the object side surface of the first lens to an image plane of the camera optical lens along an optic axis; and
d1 denotes an on-axis thickness of the first lens.

Regarding claim 4, Dai further teaches (see claim 3 rejection above) the camera optical lens as described in claim 3, further satisfying following conditions: 
0.87≤f1/f≤3.64; 
−11.23≤(R1+R2)/(R1−R2)≤−1.62; and 
0.07≤d1/TTL≤0.13. 

Regarding claim 15, Dai further teaches the camera optical lens as described in claim 1, further satisfying a following condition: 
0.41≤f12/f≤1.43 (4.96/3.76=1.32), 
where
f denotes a focal length of the camera optical lens; and
f12 denotes a combined focal length of the first lens and the second lens.


Regarding claim 17, Dai further teaches the camera optical lens as described in claim 1, wherein a total optical length TTL from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis is smaller than or equal to 4.84 mm (4.65).

Regarding claim 19, Dai further teaches the camera optical lens as described in claim 1, wherein an F number of the camera optical lens is smaller than or equal to 2.88 (2.0).

Regarding claim 20, Dai further teaches the camera optical lens as described in claim 19, wherein the F number of the camera optical lens is smaller than or equal to 2.83 (2.0).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai.
Regarding claim 18, Dai teaches all the limitations as stated in claim 17, but does not teach the total optical length TTL of the camera optical lens is smaller than or equal to 4.62 mm.
Absent any showing of criticality and/or unpredictability, having TTL of the camera optical lens is smaller than or equal to 4.62 mm would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of having desired size of the camera optical lens by scaling down the camera optical lens.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Dai by having TTL of the camera optical lens is smaller than or equal to 4.62 mm for the purposes of having desired size of the camera optical lens by scaling down the camera optical lens.
 
Allowable Subject Matter
Claim(s) 5-6 and 16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the 
Regarding each claim of claims 5 and 16, the prior art of record neither anticipates nor renders obvious all the limitations of each claim including the additional limitations in each claim, along with the other claimed limitations of each claim.
 	Claim 6 is allowable for its claim dependencies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234